Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2318 Filed 08/05/21 Page 1 of 30




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


DANTRAZ J. OLIVER-MCCLUNG,

                     Petitioner,                      Case Number: 2:18-12067
                                                      HONORABLE SEAN F. COX
v.

ERICK BALCARCEL,

                     Respondent.
                                            /

         OPINION AND ORDER DENYING PETITION FOR WRIT OF
     HABEAS CORPUS AND DENYING CERTIFICATE OF APPEALABILITY

       Petitioner Dantraz Oliver-McClung filed a petition for a writ of habeas corpus under

28 U.S.C. § 2254, challenging his convictions for three counts of first-degree criminal sexual

conduct, Mich. Comp. Laws § 750.520b(1)(d)(ii), and four counts of assault with intent to

commit criminal sexual conduct involving penetration, § 750.520g(1). Petitioner, who is

proceeding pro se, raises nine claims. Respondent argues that a portion of Petitioner’s first

claim is procedurally defaulted and that all of his claims are meritless. For the reasons set

forth below, the Court denies the petition and denies a certificate of appealability.

I.     Background

       Petitioner and his co-defendant Carlos Love were tried together before separate juries.

The Michigan Court of Appeals summarized the evidence presented at trial as follows:

       On March 5, 2014, Shantia Smith, the complainant, was at a birthday party in
       a one-bedroom apartment. Smith, who was 19 years old at the time, testified
       that there were about eight or nine boys at the party and about six girls. Love
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2319 Filed 08/05/21 Page 2 of 30




      and Oliver-McClung were both at the party, and almost everyone, including
      defendants and Smith, was smoking marijuana. Smith testified that, at some
      point, everyone was playing a drinking game during which she indicated that
      she had never had a threesome. She testified that around that time, the males
      started “grabbing on” the girls. She said that a male with sideburns tried to
      grab her and get intimate with her. The male, whom Smith referred to as
      “Sideburns,” made her uncomfortable, and she went into the hallway outside
      the apartment because it was getting crowded inside.

      Smith testified that Oliver-McClung came into the hallway and talked to her.
      She testified that he was being nice, that she thought he was “pretty cool,” and
      that she became more relaxed and returned to the party. Smith testified that
      Sideburns approached her, tried to talk to her again, and that the situation
      became aggressive again. She testified that Sideburns grabbed her arm and
      pulled her toward the bedroom. She said that Oliver-McClung followed and
      another individual with a medium build, whom she referred to as Medium,
      approached from another direction. Smith testified that she grabbed the
      doorway to the bedroom and called out for Destiny Herring, who was at the
      party, but Herring acted like she did not hear her.2

      Smith testified that Sideburns, Medium, and Oliver-McClung all pushed her
      into the bedroom despite her attempts to push them off. They closed the
      bedroom door and Sideburns pulled down her leggings. Smith testified that
      she pulled her leggings back up and tried to leave, but the door was blocked
      by Medium and Oliver-McClung. She testified that she yelled “stop” and
      “no,” and that Sideburns, who was standing behind her, pulled her leggings
      back down and said, “You’ve been saying ‘no’ to me all night.” She testified
      that he shoved her down and vaginally penetrated her with his penis while
      Medium and Oliver-McClung were standing in front of her. She testified that
      she tried to stop it from happening. She also testified that Sideburns tried to
      penetrate her anus with his penis, but that he failed to do so.

      Smith testified that after vaginally penetrating her, Sideburns tried to force her
      to have oral sex with Oliver-McClung and Medium by pushing her head
      toward them while their pants were down. She testified it was so dark in the
      room that she could not see their penises, but she knew that they were out of
      the assailants’ pants because they touched her face.

      Smith went on to testify that after Sideburns was finished, the men switched
      positions, and Oliver-McClung vaginally penetrated her from behind. She
      testified that she did not want Oliver-McClung to do so and that she tried to

                                              2
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2320 Filed 08/05/21 Page 3 of 30




      stop him. She also testified that Medium continued to try and force her to give
      him oral sex while Oliver-McClung penetrated her vaginally.

      At some point another individual that Smith identified as Love entered the
      room. Smith testified that it was very dark in the room, but that when Love
      opened the door to come in light from the hallway momentarily shone into the
      room. She testified that after Oliver-McClung finished, Love vaginally
      penetrated her from behind with his penis. She testified that she did not want
      Love to do so and that she tried to stop him.

      Smith testified that three, maybe more males, penetrated her vaginally, but she
      did not know if any of them ejaculated. Further, she testified that each male
      who penetrated her held her down during the assault so that she could not get
      up. She also testified that while Love and Oliver-McClung were in the room,
      someone said that if she just gave someone oral sex it would “be over with.”
      She estimated that the assaults lasted approximately 45 to 50 minutes.

      After the sexual assaults were over, Smith left the apartment, went to the stairs
      in the building, and sat there. She testified that she saw the males leave
      together and then went back into the apartment to charge her phone. In the
      apartment, she was crying on the bedroom floor when Herring and Anderson
      entered the room and asked her something.3 She testified that she did not
      respond because she felt like she was set up. She called her best friend after
      her phone was charged, but did not tell her what happened and instead just
      cried. Smith’s sister then called her, and Smith asked to be picked up. She did
      not tell her sister what happened. Before her sister arrived, a male friend of
      Smith’s arrived and she spoke with him in the building’s common laundry
      room. While they were speaking, she saw Love and Oliver-McClung’s brother
      go into the apartment.4

      Smith testified that she went outside and saw that her sister and mother had
      arrived. She stated that she started crying and told her mother what happened.
      Her mother called the police and Smith was taken by ambulance to the
      hospital. A sexual assault nurse examiner (SANE) examined her and a rape
      kit was done. The SANE nurse testified that Smith did not have internal or
      external injuries. She explained, however, that the lack of injuries was not
      unusual due to the elasticity of the vaginal tissues. She also testified that she
      took samples from Smith’s vagina and anus. A forensic scientist with the
      Michigan State Police testified that while the DNA of two men was found in
      the samples, both Oliver-McClung and Love were excluded as donors.


                                             3
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2321 Filed 08/05/21 Page 4 of 30




      Detroit Police Officer Stanley Suski responded to the scene around 3:11 a.m.
      He testified that he knocked on the apartment door, but did not hear any
      movement or noise inside. He left around 5:26 a.m. Herring and Anderson
      testified that several people, including Love, went to sleep in the apartment.
      Herring testified that she was asleep when the police knocked; however, she
      sent a text message to Gina Hawkins, another party guest, stating that the
      police were at the door. Herring testified that she later woke up to the sound
      of someone knocking and saying that there was a fire. She testified that they
      left the apartment and that some of them went to Love’s apartment.

      Captain Winston Farrow was called to testify regarding a fire that consumed
      most of the apartment building a few hours after the party took place. Farrow,
      a fire and arson investigator, testified that the apartment building was on fire
      when he arrived and that it took two days to extinguish the fire. The most
      damage to the building was in the corner where the apartment at issue in this
      case was located. Although a trained dog detected a petroleum-based product
      or accelerant, the water used to put out the fire diluted the dog’s ability to find
      the accelerant. Captain Farrow testified that, although he did not believe it
      was an electrical fire, he was unable to rule it out and he could not determine
      conclusively what caused the fire.

      After Smith returned from the hospital, the police showed her a photo array of
      six photographs that included Oliver-McClung’s picture. She identified him
      as one of her assailants. The police also showed her a photo array of six
      photographs that included Love’s picture, but she did not identify Love or
      anyone else in the array as an assailant. Later that day Smith looked at photos
      of the party that were posted on Herring’s Facebook page. At least one of the
      posted photos included Love and she recognized him as one of her assailants.
      She took a screenshot of the picture and gave it to the police. The next day she
      selected Love from an in-person lineup at the police station.

      Other evidence was presented against Love. Anderson and Herring testified
      that they were asked to go to the police station and that Love went with them.
      They both testified that on the way, Love instructed them to lie to the police
      and that, based on his request, they did so. Additionally, there was testimony
      that after the preliminary examination, Love’s mother and an older man went
      to Smith’s house. Smith testified that Love’s mother asked her if she was
      “sure” that Love committed the crime and asked if they could “take this a
      different way.” Smith testified that the man accompanying Love’s mother
      offered her some money, but that she did not take it. After they left, Smith
      contacted the police and provided a statement that included Love’s mother’s

                                              4
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2322 Filed 08/05/21 Page 5 of 30




       phone number. Love’s mother denied offering anyone money and denied
       visiting Smith. She testified that Smith had probably obtained her phone
       number from a police detective. Anderson and Herring also testified that
       Love’s mother contacted them regularly after Love was arrested after which
       they gave Love’s mother written statements identifying three men other than
       Love and Oliver-McClung. Love’s mother, however, denied the frequency of
       her visits to Herring and Anderson and testified that she did not tell the girls
       what to say in the written statements she picked up from them.
       _________________
       2
         Herring testified that she did not know what happened in the bedroom. She
       stated that Smith walked into the bedroom with only Oliver-McClung and that
       no one else joined them. She further testified that at some point Smith and
       Oliver-McClung left the room after which Smith went into the bedroom with
       a second male and that this process was repeated with a third male. Herring
       added that at some point Love went into the bedroom while Smith was already
       in there with one or two other males. Alison Anderson, another party guest,
       testified that she saw Smith grab Oliver-McClung’s hand and walk into the
       bedroom with him. She testified that a lot of males went into the bedroom
       after Oliver-McClung came out, including Love. She testified that she was
       upset because she had planned on being with Love that night and she thought
       that Love was doing something sexual with Smith based on the way he went
       into the room and came out.
       3
        Herring and Anderson both testified that they saw Smith on the bedroom
       floor, but they said she was not crying.
       4
        Herring testified that she found Love’s phone in the apartment and called him
       to let him know. Herring and Anderson testified that Love and Oliver-
       McClung’s brother then returned to the apartment.

People v. Love, No. 324992, 2016 WL 3945875, at *1-3 (Mich. Ct. App. July 21, 2016)

       Following a jury trial in Wayne County Circuit Court, Petitioner was convicted of

three counts of first-degree criminal sexual conduct, Mich. Comp. Laws § 750.520b(1)(d)(ii),

and four counts of assault with intent to commit criminal sexual conduct involving sexual

penetration, Mich. Comp. Laws § 750.520g(1). On November 20, 2014, Petitioner was

sentenced to 14 to 30 years for each first-degree criminal sexual conduct conviction and 5

                                              5
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2323 Filed 08/05/21 Page 6 of 30




to 10 years for each assault with intent to commit criminal sexual conduct conviction, all to

be served concurrently.

       Petitioner filed an appeal in the Michigan Court of Appeals raising nine claims for

relief. The Michigan Court of Appeals affirmed Petitioner’s convictions, but held that an

offense variable had been incorrectly scored and that the correct scoring changed the

guidelines range. Love, 2016 WL 3945875 at *3. The court remanded the case to the trial

court for resentencing. Id. The court also ordered that, if the trial court imposed costs on

resentencing, the trial court was required to establish a factual basis for costs imposed. Id.

       Petitioner filed an application for leave to appeal in the Michigan Supreme Court. On

June 27, 2017, the Michigan Supreme Court denied leave to appeal. People v. Oliver-

McClung, 500 Mich. 1020 (2017).

       On remand, the trial court resentenced Petitioner to 126 months to 30 years for the

first-degree criminal sexual conduct convictions and to the same sentences of 5 to 10 years

imprisonment for the assault convictions. People v. Oliver-McClung, No. 351290, 2021 WL

1050128, at *1 (Mich. Ct. App. Mar. 18, 2021).

       Petitioner then filed the pending habeas corpus petition, raising these claims:

       I.     Prosecutorial misconduct deprived Mr. McClung of his due process
              right to a fair trial.

       II.    The trial court abused its discretion by denying Defendant’s motion for
              mistrial.

       III.   The trial judge engaged in substantial and material misconduct during
              his questioning of Destiny Herring in a violation of Mr. McClung’s
              constitutional due process right to a fair trial.

                                              6
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2324 Filed 08/05/21 Page 7 of 30




       IV.    The trial court erred in denying Petitioner’s motion in limine to
              preclude evidence of the alleged arson.

       V.     The trial court abused its discretion by refusing to give a consent
              instruction.

       VI.    The trial court erred in precluding the petitioner’s counsel from
              impeaching Byrd with regard to his involvement with the gangster
              disciples and past deals with the prosecutor.

       VII.   The trial court violated the petitioner’s rights at sentencing by
              mis-scoring offense variable 10 of the sentencing guidelines.

       VIII. Should the assessment of $600.00 in “court costs” as part of
             Petitioner’s sentence be vacated, as those costs were not authorized to
             be imposed in this case by a specific legislative act?

       IX.    Petitioner was denied his state and federal constitutional right to the
              effective assistance of counsel, where trial counsel failed to request a
              limiting instruction.

II.    Standard of Review

       Review of this case is governed by the Antiterrorism and Effective Death Penalty Act

of 1996 (“AEDPA”). Under the AEDPA, a state prisoner is entitled to a writ of habeas

corpus only if he can show that the state court’s adjudication of his claims –

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme
       Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of
       the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       A decision of a state court is “contrary to” clearly established federal law if the state

court arrives at a conclusion opposite to that reached by the Supreme Court on a question of

                                               7
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2325 Filed 08/05/21 Page 8 of 30




law or if the state court decides a case differently than the Supreme Court has on a set of

materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405 (2000). An

“unreasonable application” occurs when “a state court decision unreasonably applies the law

of [the Supreme Court] to the facts of a prisoner’s case.” Id. at 408. “[A] federal habeas

court may not issue the writ simply because that court concludes in its independent judgment

that the relevant state-court decision applied clearly established federal law erroneously or

incorrectly.” Id. at 411.

       “[A] state court’s determination that a claim lacks merit precludes federal habeas relief

so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

Harrington v. Richter, 562 U.S. 86, 101 (2011). The Supreme Court has emphasized “that

even a strong case for relief does not mean the state court's contrary conclusion was

unreasonable.” Id. at 102. Further, “a habeas court must determine what arguments or

theories supported or ... could have supported, the state court’s decision; and then it must ask

whether it is possible fairminded jurists could disagree that those arguments or theories are

inconsistent with the holding in a prior decision of th[e Supreme] Court.” Id.

       A state court’s factual determinations are entitled to a presumption of correctness on

federal habeas review. See 28 U.S.C. § 2254(e)(1). A petitioner may rebut this presumption

with clear and convincing evidence. See Warren v. Smith, 161 F.3d 358, 360-61 (6th Cir.

1998). Moreover, habeas review is “limited to the record that was before the state court.”

Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

III.   Discussion

                                               8
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2326 Filed 08/05/21 Page 9 of 30




       A.     Prosecutorial Misconduct (Claim I)

       In his first claim, Petitioner argues that the prosecutor’s misconduct deprived him of

his right to a fair trial. Specifically, he argues that the prosecutor: denigrated defense

counsel, denigrated witness Shaquita Wright, improperly appealed to the sympathy of the

jury, shifted the burden of proof, elicited inadmissible hearsay testimony, argued facts not

in evidence, and asked leading questions.1

       Respondent maintains that the majority of these claims are procedurally defaulted.

“[F]ederal courts are not required to address a procedural-default issue before deciding

against the petitioner on the merits.” Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003)

(citing Lambrix v. Singletary, 520 U.S. 518, 525 (1997)). “Judicial economy might counsel

giving the [other] question priority, for example, if it were easily resolvable against the

habeas petitioner, whereas the procedural-bar issue involved complicated issues of state law.”

Lambrix, 520 U.S. at 525. In this case, the Court finds that the interests of judicial economy

are best served by addressing the merits of these claims.

       A prosecutor’s misconduct violates a criminal defendant’s constitutional rights if it

“‘so infected the trial with unfairness as to make the resulting conviction a denial of due

process.’”   Darden v. Wainwright, 477 U.S. 168, 181 (1986) (quoting Donnelly v.

DeChristoforo, 416 U.S. 637, 643 (1974)). Prosecutorial misconduct entails much more than


       1
          Petitioner does not expand on these claims in his habeas petition. Because he
clearly intends to raise the same prosecutorial misconduct claims raised in state court, the
Court considers Petitioner’s brief filed on appeal to the Michigan Court of Appeals to
clarify these claims.

                                              9
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2327 Filed 08/05/21 Page 10 of 30




 conduct that is “undesirable or even universally condemned.” Id. at 181 (internal quotation

 omitted). To constitute a due process violation, the conduct must have been “so egregious

 so as to render the entire trial fundamentally unfair.” Byrd v. Collins, 209 F.3d 486, 529 (6th

 Cir. 2000) (citations omitted).

        The Darden standard “is a very general one, leaving courts ‘more leeway ... in

 reaching outcomes in case-by-case determinations.’” Parker v. Matthews, 567 U.S. 37, 48

 (2012) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004) (alteration in original).

 “That leeway increases in assessing a state court’s ruling under AEDPA,” because the court

 “‘cannot set aside a state court’s conclusion on a federal prosecutorial-misconduct claim

 unless a petitioner cites ... other Supreme Court precedent that shows the state court’s

 determination in a particular factual context was unreasonable.’” Stewart v. Trierweiler, 867

 F.3d 633, 638-39 (6th Cir. 2017) (quoting Trimble v. Bobby, 804 F.3d 767, 783 (6th Cir.

 2015)).




                                               10
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2328 Filed 08/05/21 Page 11 of 30




                1.      Denigrating defense counsel

        Petitioner argues that the prosecutor denigrated defense counsel during his cross-

 examination of two prosecution witnesses, Shantia Smith and Michael Byrd. Defense

 counsel attempted to impeach Smith by asking whether a contrary statement made in “one

 of her reports” was wrong. Love, 2016 WL 3945875, at *12. The prosecutor objected on the

 ground that the referenced report was an investigator’s report not Smith’s report and accused

 defense counsel of intentionally mischaracterizing the evidence. Id. The prosecutor also

 accused defense counsel of taking a “cheap shot” during cross-examination of prosecution

 witness Byrd. Id.

        The Michigan Court of Appeals held that the prosecutor’s objection that defense

 counsel mischaracterized the evidence was merited, but the prosecutor “likely should not

 have then suggested a deliberate mischaracterization.”                 Id. (emphasis supplied).

 Nevertheless, the court held that “any minimal prejudice was alleviated by the trial court’s

 instructions.” Id. The court of appeals also held that the prosecutor’s allegation that defense

 counsel was taking a “cheap shot”, although improper, was “too fleeting and unremarkable”

 to rise to the level of implicating Petitioner’s right to a fair trial, particularly because the jury

 instructions served to alleviate any prejudice. Id.

        The Michigan Court of Appeals’ decision was reasonable.                   The prosecutor’s

 comments were brief and isolated and, coupled with the trial court’s instructions, did not

 deprive Petitioner of a fair trial. See Givens v. Yukins, No. 98-2429, 2000 WL 1828484, *7

 (6th Cir. Dec. 5, 2000) (finding no due process violation where the prosecutor stated that

                                                  11
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2329 Filed 08/05/21 Page 12 of 30




 defense counsel was taking “cheap shots”).

        During closing statement, defense counsel argued that Petitioner already had been

 judged not guilty by a jury of his peers. Defense counsel reasoned that not one of the ten to

 twenty people who were at the party on March 5th came forward to say that Petitioner was

 guilty. Petitioner maintains that the prosecutor’s rebuttal was an improper attack on defense

 counsel:

        [Oliver–McClung] wants a jury of the defendant’s peers to judge him. This
        was good. He would like Destiny Herring and Alison to sit where you guys
        are sitting instead of you all because they’ve already made the judgment.

        ...If he’s going to sit there and say a jury of his peers already acquitted him,
        well, ... this is probably the worst argument of all. This was his worst
        argument, that she had some sort of perception problem.

 Love, 2016 WL 3945875, at *13.

        The Michigan Court of Appeals held that the prosecutor’s comments were an

 appropriate response to defense counsel’s argument. Id. One factor used in evaluating

 claims of prosecutorial misconduct is whether the prosecutor’s statement was “invited by or

 was responsive” to the defense. Darden, 477 U.S. at 182. The record supports the

 conclusion that the prosecutor’s rebuttal was responsive to defense counsel’s closing.

 Petitioner has failed to establish that this argument was improper or that it rendered his trial

 fundamentally unfair.

        Petitioner also objects to the prosecutor’s argument that the defense failed to

 extensively cross-examine the sexual assault nurse examiner and failed to provide any

 contradictory testimony. The Michigan Court of Appeals found the argument responsive to

                                               12
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2330 Filed 08/05/21 Page 13 of 30




 defense counsel’s suggestion that the absence of any physical injury to Smith undermined

 her testimony. Love, 2016 WL 3945875, at *14. It was reasonable for the Michigan Court

 of Appeals to conclude that the prosecutor’s argument was a fair response to the defense’s

 closing, and that, considering the evidence against Petitioner and the trial court’s curative

 jury instructions, the prosecutor’s argument did not deprive him of a fair trial.

        Finally, Petitioner argues that the prosecutor personally attacked defense counsel by

 characterizing the defense as one grounded in victim blaming and shaming. The Michigan

 Court of Appeals held that the prosecutor’s comments were not improper because they were

 in direct response to defense counsel’s argument that Smith was at a late night party, drinking

 and smoking marijuana. Love, 2016 WL 3945875 at *14. The prosecutor’s argument, read

 in context, was not an attack on defense counsel or the defense. Instead, it was a reasonable

 response to the defense’s closing and based on the totality of the evidence presented. In

 addition, the judge reminded the jury that nothing the lawyers said counted as evidence. The

 state court’s denial of this claim was not “so lacking in justification that there was an error

 well understood and comprehended in existing law beyond any possibility for fairminded

 disagreement.” Harrington, 562 U.S. at 103.

               2.     Denigrating witness Shaquita Wright

        Petitioner next challenges the prosecutor’s questioning of co-defendant Love’s

 mother, Shaquita Wright.       After Wright was non-responsive to questions on direct

 examination, the prosecutor stated, “I’m asking you a different question. Don’t worry. These

 attorneys are going to ask you some questions, okay, and they get to clean up the mess that

                                               13
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2331 Filed 08/05/21 Page 14 of 30




 you make, all right?” (ECF No. 11-13, PageID.1608.). The trial court sustained the objection

 and directed the jury to disregard the prosecutor’s comment. Id. The court also advised the

 jury during final instructions not to consider anything that had not been admitted into

 evidence. A jury is presumed to have followed a trial court’s instructions. See Weeks v.

 Angelone, 528 U.S. 225, 234 (2000). For these reasons, the Court concludes that the

 Michigan court’s resolution of this claim was not contrary to, or an unreasonable application

 of, Darden.

               3.     Appealing to juror sympathy

        Next, Petitioner argues that the prosecutor improperly appealed to the jury’s sympathy

 during closing when he asked the jury to recall Smith’s demeanor on the stand when Smith

 was asked to recount the assault. She continued:

        During the questioning for the most part, she was fine until we got to one
        point. Until we got to – let’s talk about what happened in the room. The very
        first penetration, you saw her. She sat there. She was still. She couldn’t
        move, her eyes fixed on you, shaking her leg like I’ve never seen before. She
        couldn’t answer the question. I had to get her off to a new question. There was
        a moment of silence there that you cannot, cannot create with Hollywood,
        okay. That’s why the law tells you you can believe a person on their word and
        their word alone. That’s why.

 Id. at *14.

        The state court held that the prosecutor properly asked the jury to consider Smith’s

 demeanor when assessing her credibility. Prosecutors “must obey the cardinal rule that a

 prosecutor cannot make statements calculated to incite the passions and prejudices of the

 jurors.” Broom v. Mitchell, 441 F.3d 392, 412 (6th Cir. 2006) (internal quotation omitted).


                                              14
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2332 Filed 08/05/21 Page 15 of 30




 A prosecutor does not overstep by appealing to the jurors’ sense of justice. Bedford v.

 Collins, 567 F.3d 225, 234 (6th Cir. 2009). The prosecutor’s language was not inflammatory

 nor does it appear intended to incite passions or prejudices. Instead, it echoed the jury

 instruction that a jury may consider how a witness “look[ed] and act[ed] while testifying”

 when assessing credibility. (ECF No. 11-15, PageID.1986.) The Court finds that the

 prosecutor’s argument was not improper.

               4.     Shifting the burden of proof

        Next, Petitioner maintains that the prosecutor improperly shifted the burden of proof

 in his rebuttal argument by asking “[W]hat does this say if your own brother wouldn’t come

 to court? What does it say?” (ECF No. 11-14, PageID.1838-39.) The Michigan Court of

 Appeals held that the argument was proper because it specifically responded to the defense’s

 argument that a jury of Petitioner’s “peers” (the partygoers) had judged him innocent. Love,

 2016 WL 3945875 at *15. The state court further noted that immediately before making this

 remark the prosecutor emphasized that he had the burden of proof. Id. In the context of the

 prosecutor’s entire rebuttal argument and in light of the jury instructions which clearly set

 forth the burden of proof, the Michigan Court of Appeals’ decision was not contrary to or an

 unreasonable application of Darden. Further, Petitioner has not shown that the prosecutor’s

 conduct was improper and therefore the trial court did not err in failing to grant a mistral on

 this basis.

               5.     Inadmissible Hearsay

        Petitioner maintains that the prosecutor elicited inadmissible hearsay evidence when

                                               15
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2333 Filed 08/05/21 Page 16 of 30




 he asked the victim what Hawkins said to her when she was persuaded to return from the

 hallway with Oliver-McClung. (ECF No. 11-12, PageID.1326-27.) Smith responded,

 “You’ve been chosen.” (Id.) The trial court sustained defense counsel’s objection. (Id.) But

 the prosecutor referenced this testimony in rebuttal closing argument by stating: “What does

 [Smith] do? She goes outside. The defendant ...lures her back in. And what happens?

 You’ve been chosen.” (ECF No. 11-14, PageID.1842.) The Michigan Court of Appeals held

 that neither the original questioning nor the rebuttal argument was improper. Love, 2016 WL

 3945875 at *16. First, the court reasoned that the “You’ve been chosen” statement was not

 hearsay because it was not offered to prove the truth of the matter asserted. Id. Second, the

 court held that the prosecutor’s inference that Petitioner lured Smith back inside was a

 reasonable inference from the evidence. Id. Lastly, the court of appeals held that even if the

 prosecutor’s conduct was erroneous, “any prejudice was alleviated by the trial court’s

 instructions that the lawyers’ questions, statements, and arguments were not evidence.” Id.

        The state court’s decision was not contrary to, or an unreasonable application of, the

 Darden standard. First, this Court must defer to the Michigan Court of Appeals’ decision

 that the “You’ve been chosen” statement was not hearsay. Henness v. Bagley, 644 F.3d 308,

 326 (6th Cir. 2011) (“When reviewing a claim of evidentiary error in a federal habeas

 petition, [federal courts] defer to the state court’s interpretation of its own rules of evidence

 and procedure.”). Because the testimony was properly admitted under state law, it was not

 misconduct for the prosecutor to elicit the testimony. The record also supports the Michigan

 Court of Appeals’ conclusion that the prosecutor’s rebuttal argument was based upon

                                                16
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2334 Filed 08/05/21 Page 17 of 30




 reasonable inferences from the evidence presented.

               6.     Arguing facts not in evidence and leading the witness

        Next, Petitioner argues that the prosecutor improperly argued facts not in evidence.

 Smith described the men at the party as “being aggressive, like too much on the girls.” (ECF

 No. 11-12, PageID.1320.) A few questions later, the prosecutor asked, “You said earlier the

 guys were grabbing on the girls?” (Id. at 1322.) Petitioner objects to the prosecutor’s

 question because Smith had not used that exact phrasing. This, he maintains, means that the

 prosecutor was improperly leading the witness, and that he was incorrect in repeating in

 closing argument that “[Smith] told you they weren’t just grabbing on me, they were

 grabbing on other girls too.” (ECF No. 11-14, PageID.1752.) The Michigan Court of

 Appeals held that the prosecutor’s question and argument were a reasonable inference

 supported by Smith’s testimony. Love, 2016 WL 3945875 at *16. The state court’s decision

 is fully supported in the record.

        B.     Judicial Misconduct (Claims II and III)

        Petitioner’s second and third claims concern the conduct of the trial judge. Petitioner

 argues that the trial judge improperly acted as a prosecutor when questioning Destiny Herring

 and that the trial judge improperly denied the defense’s motion for mistrial on this basis.

        Petitioner objects to the following exchange:

        The court:    Okay, all right, okay. But before you went down to the police
                      station, before you went down in this car with Carlos Love, you
                      had texted people that Shantia Smith was complaining of
                      possibly being raped by someone; is that right?


                                              17
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2335 Filed 08/05/21 Page 18 of 30




       Herring:     Yes.

       The court:   Yes or no?

       Herring:     Yes.

       The court:   Okay. So you knew when you went down to the police station
                    that there was something amiss; that this reason that the police
                    wanted to talk to you had to do with Shantia Smith and the
                    contention that she may have been raped by someone, isn’t that
                    true?

       Herring:     Not at the moment because the lady never—

       The court:   What do you mean “not at the moment.” I don’t understand
                    what the heck you’re saying, “not at the moment.” What is a
                    moment?

       Herring:     Not at that time because she never explained it to me.

       The court:   No, no, no. Let’s go—let’s go back again.

       Herring:     Okay.

       The court:   You gave text messages, right, saying that Shantia Smith had
                    complained of being raped, is that true?

       Herring:     Yes.

       The court:   All right. And then you wind up going to a police station
                    because the police want to talk to you, right?

       Herring:     Yes.

       The court:   How often do you go to a police station to talk to the police? Is
                    this an everyday occurrence?

       Herring:     No.

       The court:   When is the last you time you went to the Detroit Police before
                    March 5, 2014 to give a statement to the police?

                                            18
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2336 Filed 08/05/21 Page 19 of 30




       Herring:        Never.

       The court:      This is a pretty rare occasion, isn’t it?

       Herring:        Yes.

       The court:      You knew full well then when you went to the police station
                       why they wanted to talk to you, didn’t you?

       Herring:        I really did not know at all.

       The court:      You think we’re that stupid?

 Love, 2016 WL 3945875 at *6-7.

       The Michigan Court of Appeals held that the trial court’s questions did not constitute

 bias or misconduct:

       [T]he broad nature of the judicial intervention—questioning of a witness by
       the trial court—is not improper. See MRE 614(b) (permitting judicial
       questioning of witnesses). Such questioning can “produce fuller and more
       exact testimony or elicit additional relevant information.” Stevens, 498 Mich.
       at 173. However, “[i]t is inappropriate for a judge to exhibit disbelief of a
       witness, intentionally or unintentionally.” Id. at 174. “It is essential that the
       judge not permit his own views on disputed issues of fact to become apparent
       to the jury.” Id. (quotation marks and citations omitted). Further, “[a] judge
       should avoid questions that are intimidating, argumentative, or skeptical.” Id.
       at 175.

       Although the judge’s questioning exhibited clear disbelief in Herring’s
       testimony and although some of the questioning appears to have been
       argumentative or skeptical, when examining the totality of the circumstances,
       we are not convinced that the judge’s conduct improperly influenced the jury
       by creating the appearance of advocacy or partiality against Love or
       Oliver–McClung. First, Herring was a prosecution witness, and although
       much of her testimony tended to favor defendants, she did testify in ways that
       supported the prosecution as well, including by testifying that Love went into
       the bedroom while Smith was in the bedroom. Hence, it is not clear that the
       expression of disbelief concerning one aspect of Herring’s testimony was
       directed toward one or the other party such that it would constitute biased

                                                19
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2337 Filed 08/05/21 Page 20 of 30




        judicial questioning. Additionally, the portion of Herring’s testimony with
        respect to which the trial court expressed disbelief, i.e., whether she knew the
        reason why she was being called to the police station, was not central to the
        issue of guilt or innocence. Further, Herring admitted numerous times at trial
        that she had lied to the police on multiple occasions and that she had, in fact,
        lied during earlier portions of her testimony. As such, the effect of the judge’s
        questioning was lessened by her already strained credibility. The prejudicial
        effect of the questioning was also limited given that this was an eight-day trial
        and the judge’s questioning was, in context, relatively short and isolated.
        Finally, the trial court also instructed the jury that its questioning of the
        witnesses was not meant to reflect its opinion of the evidence and that its
        comments, questions, and instructions were not evidence. Given the totality
        of the circumstances, the court did not commit misconduct. For these same
        reasons, the trial court did not abuse its discretion in refusing to grant Oliver-
        McClung’s motion for a mistrial.

 Love, 2016 WL 3945875, at *7-8.

        An impartial judge is a necessary component of a fair trial. In re Murchison, 349 U.S.

 133, 136 (1955). The Supreme Court explained the appropriate measure of judicial conduct

 as follows:

        [J]udicial remarks during the course of a trial that are critical or disapproving
        of, or even hostile to, counsel, the parties, or their cases, ordinarily do not
        support a bias or partiality challenge. They may do so if they reveal an opinion
        that derives from an extrajudicial source; and they will do so if they reveal
        such a high degree of favoritism or antagonism as to make fair judgment
        impossible.

 Liteky v. United States, 510 U.S. 540, 554 (1994).

        On habeas review the inquiry focuses on whether the trial judge’s conduct rendered

 the trial fundamentally unfair. “To violate a defendant’s right to a fair trial, a trial judge’s

 intervention in the conduct of a criminal trial would have to reach a significant extent and be

 adverse to the defendant to a substantial degree.” McBee v. Grant, 763 F.2d 811, 818 (6th


                                               20
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2338 Filed 08/05/21 Page 21 of 30




 Cir. 1985).

        The trial court’s questioning of Herring undoubtedly showed frustration and doubt as

 to Herring’s credibility, but it did not show “‘hostility to one of the parties or an unwarranted

 prejudgment of the merits of the case, or an alignment on the part of the Court with one of

 the parties for the purpose of furthering or supporting the contention of such party.’” Todd

 v. Stegal, 40 F. App’x 25, 28 (6th Cir. 2002) (quoting Knapp v. Kinsey, 232 F.2d 458, 465-67

 (6th Cir. 1956)). As the state court noted, Herring was a prosecution witness and the trial

 court’s questions and comments were not substantially adverse to Petitioner or advantageous

 to the prosecutor. Herring’s credibility was already strained by her admissions that she lied

 to police and lied in her earlier trial testimony.

        Finally, the trial judge instructed the jury that his “comments, rulings, questions and

 instructions are ... not evidence” and that his comments and instructions did not reflect his

 personal opinion about the case and should not be interpreted as an indication as to how he

 thought the jury should decided the case. (ECF No. 11-15, PageID.1984.) The trial court

 also instructed the jury, “[i]f you believe that I have an opinion about how your should

 decide this case, you must pay no attention to that opinion. You are the only judges of the

 facts, and you should decide this case from the evidence.” (Id.)

        The Court concludes that the trial court’s questions and comments did not evidence

 any particular bias toward the defendant and consequently did not deprive Petitioner of a

 fundamentally fair trial. Thus, Petitioner’s claims of judicial misconduct and error in

 denying the motion for mistrial do not warrant habeas relief.

                                                21
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2339 Filed 08/05/21 Page 22 of 30




        C.     Evidentiary Claims (Claims IV and VI)

        Petitioner’s fourth and sixth claims allege errors in two of the trial court’s evidentiary

 decisions – one admitting evidence, the other excluding evidence.

        In his fourth claim, Petitioner challenges the admission of evidence concerning the

 suspected arson of the apartment building where the sexual assaults occurred. Petitioner

 maintains that the evidence was not relevant because he was never tied to or charged with

 arson and, even if it was relevant, it was unfairly prejudicial.

        The Michigan Court of Appeals held that admission of this evidence was not

 improper:

        Generally all relevant evidence is admissible. M.R.E. 402. “Evidence is
        relevant if it has ‘any tendency to make the existence of any fact that is of
        consequence to the determination of the action more probable or less probable
        than it would be without the evidence.’” People v. Watkins, 491 Mich. 450,
        470; 818 NW2d 296 (2012), quoting MRE 401. In this case, the police
        responded to the apartment building where the sexual assaults occurred.
        Although they knocked on the door and announced themselves, they received
        no answer. Less than an hour after they left, the building burned down. An
        arson investigator testified that the fire originated in the same part of the
        building that the sexual assaults occurred. He was unable to determine
        conclusively what caused the fire and had no suspects; however, a police dog
        detected a petroleum-based accelerant. Moreover, Michael Byrd, an inmate
        at the Wayne County Jail who met Oliver-McClung while they were both
        incarcerated in the jail, testified that Oliver-McClung told him that after he
        learned Smith was claiming rape, his cousin returned to the apartment building
        and set it on fire in order to get rid of DNA evidence. According to Byrd,
        Oliver-McClung told him in detail about a method to burn the building without
        the accelerants being detected; he said that Oliver-McClung told him he knew
        the method worked because he had previously burned down his grandmother’s
        house. Byrd also testified that Oliver-McClung said that the “[p]lace went up
        in a blaze, everything burned down, so it wasn’t any possible way to find the
        DNA” left on the wall when he ejaculated. Given that this evidence makes it
        more probable that Oliver-McClung was involved in the sexual assaults, the

                                               22
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2340 Filed 08/05/21 Page 23 of 30




        trial court did not abuse its discretion when it determined the evidence was
        relevant.

        Relevant evidence can be excluded if its probative value is substantially
        outweighed by the danger of unfair prejudice or confusion of the issues.
        People v. Feezel, 486 Mich. 184, 198; 783 NW2d 67 (2010) ... “All relevant
        evidence will be damaging to some extent. The fact that evidence is
        prejudicial does not make its admission unfair.” People v. Murphy (On
        Remand), 282 Mich.App 571, 582–583; 766 NW2d 303 (2009). ...

        Here, the probative value of the evidence was substantial. It directly linked
        Oliver-McClung to the destruction of the apartment building and to the
        possible destruction of DNA evidence. At a minimum, the evidence of a fire
        occurring in the building less than an hour after police left was relevant to
        show why DNA or other evidence was never collected from the bedroom in
        which the sexual assaults occurred. Accordingly, the trial court did not abuse
        its discretion in admitting the evidence.

 Love, 2016 WL 3945875 at *10.

        The Michigan Court of Appeals’ decision was not contrary to, or an unreasonable

 application of, Supreme Court precedent. First, to the extent that Petitioner raises this claim

 as a violation of state law, his claim is not cognizable on federal habeas review. Shoemaker

 v. Jones, 600 F. App’x 979, 984 (6th Cir. 2015). A federal court may grant an application

 for writ of habeas corpus only on the ground that the petitioner is in custody in violation of

 the Constitution, laws, or treaties of the United States, and not for perceived errors of state

 law. See 28 U.S.C. § 2254(a); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).

        Second, Petitioner fails to show a due process violation. The admission of evidence

 may violate the Due Process Clause (and thereby provide a basis for habeas relief) where the

 admission “is so extremely unfair that its admission violates ‘fundamental conceptions of

 justice.’” Dowling v. United States, 493 U.S. 342, 352 (1990) (quoting United States v.

                                               23
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2341 Filed 08/05/21 Page 24 of 30




 Lovasco, 431 U.S. 783, 790 (1977)); Bugh v. Mitchell, 329 F.3d 496, 512 (2003). The

 Supreme Court “defined the category of infractions that violate fundamental fairness very

 narrowly.” Estelle, 502 U.S. at 73 (1991). To violate due process, an evidentiary decision

 must “offend[ ] some principle of justice so rooted in the traditions and conscience of our

 people as to be ranked as fundamental.” Seymour v. Walker, 224 F.3d 542, 552 (6th Cir.

 2000) (citation omitted).

        Byrd’s testimony, if believed, connected Petitioner to the fire and established that the

 motive behind the fire was to destroy evidence. This testimony was relevant and, indeed,

 damaging to the defense, but not unfairly so. Petitioner fails to establish that the appellate

 court’s determination—that admission of the arson-related testimony was permissible—is

 contrary to, or an unreasonable application of, clearly established federal law. Habeas relief

 is denied on this claim.

        Petitioner’s sixth claim concerns the exclusion of impeachment evidence. Defense

 counsel attempted to impeach Byrd with evidence that Byrd was a gang member, that he

 reached out to the prosecutor’s office to make a deal in exchange for the arson information,

 and that he had a long history of making deals with the Wayne County prosecutor’s office.

 The trial court found evidence of Byrd’s gang membership inadmissible and limited

 questions about Byrd’s deals with the prosecutor’s office to only those deals made after the

 date of the offense. The Michigan Court of Appeals held that the trial court erred in

 excluding this evidence but that relief was not warranted because the error was harmless.

 Love, 2016 WL 3945875 at *10.

                                               24
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2342 Filed 08/05/21 Page 25 of 30




        On federal habeas review, relief may not be granted “based on trial error unless [a

 petitioner] can establish that it resulted in ‘actual prejudice.’” Brecht v. Abrahamson, 507

 U.S. 619, 637 (1993) (quoting United States v. Lane, 474 U.S. 438, 449 (1986)). Under this

 test, relief is proper only if the federal court has “grave doubt about whether a trial error of

 federal law had ‘substantial and injurious effect or influence in determining the jury’s

 verdict.’” O’Neal v. McAninch, 513 U.S. 432, 436 (1995). “There must be more than a

 ‘reasonable probability’ that the error was harmful.” Id. (quoting Brecht, 507 U.S. at 637).

        Further, a state court’s decision that an error was harmless constitutes an adjudication

 “on the merits” to which the highly deferential AEDPA standard applies. Davis v. Ayala,

 576 U.S. 257, 269 (2015). Thus, this Court may not grant relief unless the state court’s

 “‘harmlessness determination itself was unreasonable.’” Id. (quoting Fry v. Pliler, 551 U.S.

 112, 119 (2007)) (emphasis in Fry and Davis). See also Langford v. Warden, 665 F. App’x

 388, 389 (6th Cir. 2016) (where the state court held that any error was harmless courts on

 collateral review must “give a heightened degree of deference to the state court's review of

 a harmless error decision”).

        The Court sees nothing in the record which would call into question the Michigan

 Court of Appeals’ determination that any error was harmless. Relief is denied on this claim.

        D.     Consent Jury Instruction (Claim V)

        Next, Petitioner maintains that his right to a properly instructed jury was violated

 when the trial court refused to instruct the jury on the defense of consent. Under Michigan

 law, “consent can be utilized as a defense to negate the elements of force or coercion” but

                                               25
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2343 Filed 08/05/21 Page 26 of 30




 “[a]n instruction on consent is required only if there is evidence of consent.” Love, 2016 WL

 3945875, at *17 (quotations omitted).

        The Michigan Court of Appeals upheld the trial court’s decision that a consent

 instruction was not supported by the evidence:

        Here, there was no evidence that Smith consented. Oliver-McClung, however,
        asserts that during the preliminary examination his attorney asked “Isn’t it true
        that my client never forced you to have sex?” and Smith replied, “I don’t
        know.” This testimony is not substantive evidence that Smith consented to
        engaging in sexual intercourse with Oliver-McClung. It is impeachment
        evidence used to suggest that Smith’s testimony at trial that she did not consent
        to sexual intercourse with Oliver-McClung and that he forced himself upon her
        was not truthful. At trial, there was no substantive evidence that she
        consented.18

        Oliver-McClung also suggests that the lack of injury to Smith and the
        testimony that she willingly went into the bedroom with Oliver-McClung and
        the others is evidence of consent. However, the SANE nurse testified that in
        the majority of CSC cases there will be no signs of injury. Further, the
        testimony that Smith willingly went into the room is not evidence that she then
        willingly consented to engage in sexual intercourse with Oliver-McClung or
        any of the other individuals in the room. Accordingly, neither the fact that
        Smith was uninjured nor the fact that witnesses testified she willingly entered
        the room were, standing alone, sufficient to establish consent to sexual
        penetration. Given that there was no substantive evidence of consent, the trial
        court did not err in declining to instruct the jury on consent.
        _______________________
        18
          Moreover, even if we were to construe this testimony as evidence that Smith
        consented, we would nevertheless conclude that the jury instructions given
        were sufficient to fairly present the issues. In instructing the jury on the
        elements of CSC-I, the trial court stated that the prosecutor was required to
        prove that Oliver-McClung used force or coercion to commit the sexual acts.
        The court explained that “[f]orce or coercion means that the defendant either
        used physical force or did something to make [Smith] reasonably afraid of
        present or future danger.” A defendant’s use of force or coercion implies a
        lack of consent. See People v. Khan, 80 Mich.App. 605, 619 n. 5; 264 N.W.2d
        360 (1978). The trial court thus implicitly instructed the jury that it could not

                                               26
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2344 Filed 08/05/21 Page 27 of 30




        convict Oliver-McClung if Smith consented, given that the jury was told it
        could convict only if there was evidence that Oliver-McClung forced or
        coerced Smith. See id. at 619 n. 5. Accordingly, read in their entirety, the jury
        instructions fairly presented the issues to be tried and sufficiently protected
        Oliver-McClung’s rights. ...

 Love, 2016 WL 3945875, at *17.

        The burden of establishing that a jury instruction error warrants habeas relief is a

 heavy one. To show that a jury instruction violates due process, a habeas petitioner must

 demonstrate “both that the instruction was ambiguous and that there was a reasonable

 likelihood that the jury applied the instruction in a way that relieved the State of its burden

 of proving every element of the crime beyond a reasonable doubt.” Waddington v. Sarausad,

 555 U.S. 179, 190-91 (2009) (citations omitted). A federal court may not grant the writ of

 habeas corpus on the ground that a jury instruction was incorrect under state law; instead, the

 relevant inquiry is “whether the ailing instruction so infected the entire trial that the resulting

 conviction violates due process.” Estelle v. McGuire, 502 U.S. 62, 71-72 (1991). The jury

 instruction “must be considered in the context of the instructions as a whole and the trial

 record.” Estelle, 502 U.S. at 72. The burden of proving that omission of a jury instruction

 violated due process is even heavier than that imposed on an incorrect instruction claim. “An

 omission, or an incomplete instruction, is less likely to be prejudicial than a misstatement of

 the law.” Henderson v. Kibbe, 431 U.S. 145, 155 (1977).

        The jury was instructed of the elements of first-degree criminal sexual conduct,

 including that the Petitioner engaged in an act of sexual penetration through force or

 coercion. (See ECF # 11-15, Pg.ID 2007.) This force or coercion element “implicitly

                                                 27
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2345 Filed 08/05/21 Page 28 of 30




 required the jury to find that the complainant did not consent to sexual intercourse before it

 could find defendant guilty.” People v. Matuszak, 263 Mich. App. 42, 59 (2004) (quotation

 omitted). The jury, therefore, could not have found Petitioner guilty of first-degree criminal

 sexual conduct if it believed the victim consented to the sexual act. Thus, Petitioner cannot

 show that the trial court’s decision not to give a specific consent instruction violated his right

 to due process.

        Habeas relief is denied on this claim.




                                                 28
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2346 Filed 08/05/21 Page 29 of 30




        E.       Sentencing Claims (Claims VII and VIII)

        Petitioner raises two sentencing-related claims, neither of which entitle him to relief.

 First, he claims that the trial court incorrectly scored offense variable 10 at ten points. The

 Michigan Court of Appeals agreed that this offense variable should have been scored at five,

 rather than ten, points. Love, 2016 WL 3945875 at *17. Because correction of this error

 changed the guidelines range from 135 to 225 months to 126 to 210 months, the court of

 appeals remanded for resentencing. Id. This claim, therefore, is moot.

        Second, Petitioner challenges the imposition of court fees and costs. Subject matter

 jurisdiction exists under § 2254 “‘only for claims that a person is ‘in custody in violation of

 the Constitution or laws or treaties of the United States.’” Washington v. McQuiggin, 529

 Fed. App’x 766, 772 (6th Cir. July 11, 2013) (quoting Dickerson v. United States, 530 U.S.

 428, 439 n.3 (2000)); 28 U.S.C. § 2254(a). A restitution order “falls outside ... the margins

 of habeas ... because it is not a serious restraint on ... liberty as to warrant habeas relief.” Id.

 at 773 (quotations omitted). The Court lacks subject matter jurisdiction over this claim and

 it is denied.

        F.       Ineffective Assistance of Counsel (Claim IX)

        Petitioner argues that defense counsel was ineffective for failing to request a limiting

 instruction after a police officer testified regarding a statement co-defendant Love made to

 the police. The Michigan Court of Appeals denied this claim because its factual basis was

 inaccurate. Love, 2016 WL 3945875 at *6. Defense counsel requested a limiting instruction

 when the statement was admitted into evidence and the trial court immediately gave one. Id.

                                                 29
Case 2:18-cv-12067-SFC-SDD ECF No. 12, PageID.2347 Filed 08/05/21 Page 30 of 30




 Petitioner fails to identify any other relevant instruction counsel should have, but did not,

 request and does not rebut the state court’s factual finding that the requested instruction was

 given. Relief is denied on his claim.

 IV.    Certificate of Appealability

        Federal Rule of Appellate Procedure 22 provides that an appeal may not proceed

 unless a certificate of appealability (“COA”) is issued under 28 U.S.C. § 2253. A COA may

 be issued “only if the applicant has made a substantial showing of the denial of a

 constitutional right.” 28 U .S.C. § 2253(c)(2). A petitioner must show “that reasonable jurists

 could debate whether (or, for that matter, agree that) the petition should have been resolved

 in a different manner or that the issues presented were adequate to deserve encouragement

 to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citation omitted). In this

 case, the Court concludes that reasonable jurists would not debate the conclusion that the

 petition fails to state a claim upon which habeas corpus relief should be granted. Therefore,

 the Court will deny a certificate of appealability.

 V.     Conclusion

        The petition for a writ of habeas corpus and a certificate of appealability are DENIED

 and the matter is DISMISSED WITH PREJUDICE.

        SO ORDERED.

                                            s/Sean F. Cox
 Dated: August 5, 2021                      Sean F. Cox
                                            United States District Judge




                                               30
